Citation Nr: 0904548	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
gastroesophagitis.

2.  Entitlement to service connection for gastroesophagitis.

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for ovarian cancer.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1974 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Colombia, South Carolina.  Since that time, the veteran's 
claims file was transferred to the RO in St. Louis, Missouri.  

The issues of entitlement to service connection for 
gastroesophagitis, a hiatal hernia, and ovarian cancer are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 1995 decision, the RO denied service 
connection for a gastroesophagitis.  A notice of disagreement 
was not received within the subsequent one-year period.

2.  Evidence submitted since the RO's January 1995 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim for service connection for 
gastroesophagitis, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1995 rating decision that denied service 
connection for gastroesophagitis is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
RO's January 1995 rating decision; thus, the claim for 
service connection for gastroesophagitis is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or her representative on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim to reopen, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The instant claim arises from the denial of an application to 
reopen a claim for service connection gastroesophagitis.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the VCAA with regard to new and 
material evidence.  The Board notes that a September 2005 
letter fully addressed the Court's Kent directives.  Further, 
as the veteran's new and material evidence claim is being 
granted to the extent that it is reopened, any deficiencies 
with regard to VCAA for this claim are harmless and non-
prejudicial.  

II.  New and Material Evidence

In a January 1995 decision, the RO denied service connection 
for gastroesophagitis because, despite a diagnosis of 
gastroesophagitis in the veteran's service treatment records, 
a chronic and continuing disability was not evident.  A 
notice of disagreement was not received within the subsequent 
one-year period.  Therefore, the RO's January 1995 rating 
decision is final.  See 38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the prior denial, the veteran's claims folder 
contained service treatment records showing that she reported 
to sick call on June 18, 1981, with a sudden onset of nausea.  
At that time, she was diagnosed with gastroesophagitis.  
Despite the foregoing, the RO denied service connection as 
the evidence did not show that the veteran currently had a 
chronic gastroesophagitis that originated during service.  In 
reaching this decision, the RO observed that the veteran's 
retirement examination was negative for the disability and 
the veteran failed to report for a VA examination.  
Essentially, service connection was denied as there was no 
evidence of a current disability.  

Following the veteran's January 1995 denial, she was seen by 
a provider with Desert Valley Hospital on September 25, 1998.  
At that time, she was diagnosed with a small, sliding hiatal 
hernia.  During the same examination, the veteran was also 
diagnosed with mild reflux.  Private and VA treatment reports 
have confirmed her diagnosis of a hiatal hernia.  See VA 
outpatient report, May 15, 2002, private treatment report, 
August 31, 2004.  The veteran's post-service medical records 
also contain several diagnoses of gastroesophagitis.  See 
private treatment report, July 25, 2001; see also VA 
treatment report, March 16, 2005.  

Therefore, evidence received since the time of the veteran's 
prior, final denial demonstrates that the veteran has been 
diagnosed with a hiatal hernia, with a possible medical 
relationship to gastroesophagitis, diagnosed on several 
occasions, which was not of record at the time of the January 
1995 decision.  As such, this new evidence raises the 
possibility of a chronic disorder, beginning during the 
veteran's period of active service, which resulted in her 
eventual diagnosis of a hiatal hernia.  

The aforementioned evidence is new, in that it was not 
previously submitted to agency decisionmakers prior to the 
January 1995 rating decision.  Further, the evidence is 
material, in that by itself or when considered with previous 
evidence of record it relates to an unestablished fact 
necessary to substantiate the claim.  Specifically, the 
evidence establishes that the veteran has a chronic 
gastrointestinal disability.  The newly submitted evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and the evidence raises a reasonable 
possibility of substantiating the veteran's claim.  
Therefore, new and material evidence has been received since 
the RO's January 1995 decision, and the veteran's claim is 
reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection 
for gastroesophagitis is granted.




REMAND

Although the Board regrets any further delay, the veteran's 
claims for entitlement to service connection must be remanded 
for additional development.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(i), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

In this case, the veteran has presented competent evidence of 
current disorders to include gastroesophagitis and a hiatal 
hernia.  In light of the veteran's in-service treatment for 
gastroesophagitis, a VA examination should be afforded so as 
to discover whether the veteran's gastroesophagitis and/or 
hiatal hernia is/are related to the veteran's period of 
active service.

The Board also notes that the veteran's post-service medical 
record contains the diagnosis of, and treatment for, ovarian 
cancer.  Prior to surgery for locally-advanced ovarian 
cancer, abnormal uterine bleeding was noted.  See operative 
report, September 2004.  Abnormal and/or excessive bleeding 
was noted on additional post-service medical reports as well.  
See VA outpatient reports, November 10, 1999; August 10, 
2004.

The veteran's service treatment records contain several 
reports of abnormal and/or excessive vaginal bleeding.  As 
such, the veteran should also be afforded a VA examination to 
determine whether the veteran's onset of ovarian cancer may 
have occurred during her period of active service, or within 
one year thereafter.  The examiner should opine as to whether 
it is more likely than not that her diagnosis of ovarian 
cancer is etiologically-linked to the veteran's period of 
active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of any 
current gastrointestinal disorders, to 
include gastroesophagitis and a hiatal 
hernia.  The claims folder must be made 
available to the examiner for review and 
the examination report must indicate 
whether such review was accomplished.  
After examination and review of the claims 
folder, the examiner should address the 
following:

a)	Identify all current 
gastrointestinal disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) is/are 
etiologically related to the 
veteran's period of active 
service.  

The claims file must be made available to 
the examiner(s) and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the etiology of her ovarian 
cancer.  The claims folder must be made 
available to the examiner for review and 
the examination report must indicate 
whether such review was accomplished.  
After examination and review of the claims 
folder, the examiner should address the 
following:

Indicate whether it is at least as 
likely as not that the veteran's 
onset of ovarian cancer occurred 
during her period of active 
service or within one year 
thereafter.    

The claims file must be made available to 
the examiner(s) and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the issues 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case as to the issue(s) on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


